 

Exhibit 10.1

 





 

 

Date of Grant: ____________, 20___

 

 

FORM OF VILLAGE BANK AND TRUST FINANCIAL CORP.

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Restricted Stock Unit Award Agreement (the “Agreement”), dated as of
____________, 20__, by and between Village Bank and Trust Financial Corp. (the
“Company”) and ____________ evidences the grant on ____________, 20__ by the
Company of an award of restricted stock units (the “Restricted Stock Unit
Award”) to you and your acceptance of the Restricted Stock Unit Award.

 

The grant of this Restricted Stock Unit Award is made in accordance with the
Village Bank and Trust Financial Corp. 2015 Stock Incentive Plan (the “Plan”), a
copy of which is available from the Company upon request. The terms of the Plan
are incorporated into this Agreement by reference. In the case of any
inconsistency between the Plan and this Agreement, the terms of the Plan shall
control. Any term used in this Agreement that is defined in the Plan shall have
the same meaning given to that term in the Plan. References in this Agreement to
the “Company” also shall mean and refer to any business entity that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with the Company, unless the context otherwise requires.

 

1. Award of Restricted Stock Units.

 

(a) The Board awards you ____________ restricted stock units (the “Restricted
Stock Units”). Each Restricted Stock Unit represents the right to receive one
share of Company Stock, subject to the vesting schedule in Section 2 and the
other terms and conditions of this Agreement and the Plan.

 

(b) The Restricted Stock Units shall be credited to a separate account
maintained for you on the books and records of the Company (the “Account”). All
amounts credited to the Account shall continue for all purposes to be part of
the general assets of the Company.

 

2. Vesting. Except as otherwise provided herein, provided that you remain an
employee of the Company through the applicable vesting date, the Restricted
Stock Units will vest in accordance with the following schedule (the period
during which the restrictions apply, the “Restricted Period”):

 

 

Conditions as of ____________, 20__

Units Vested as of __________, 20__    

____________

 

____________

______

 

______

 



 

 

 

Once vested, the Restricted Stock Units become “Vested Units” and shares of
Company Stock representing the Vested Units will be issued in accordance with
the settlement procedures set forth in Section 6.

 

3. Effect of Termination.

 

(a) If your employment is terminated for any reason, including by reason of your
retirement, death or Disability, before all of your Restricted Stock Units have
vested, all Restricted Stock Units that are not then vested shall be
automatically forfeited upon such termination of employment and neither the
Company nor any Affiliate shall have any further obligation to you under this
Agreement.

 

(b) If a Change in Control of the Company occurs during the Restricted Period
and you have remained employed with the Company through the date the Change in
Control occurs, any remaining unvested Restricted Stock Units shall be
automatically vested upon the Change in Control.

 

4. Restrictions. Subject to any exceptions set forth in this Agreement or the
Plan, during the Restricted Period and until such time as the Restricted Stock
Units are settled in accordance with Section 6, the Restricted Stock Units or
the rights relating thereto may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by you. Any attempt to assign,
alienate, pledge, attach, sell or otherwise transfer or encumber the Restricted
Stock Units or the rights relating thereto shall be wholly ineffective and, if
any such attempt is made, the Restricted Stock Units will be forfeited by you
and all of your rights to such units shall immediately terminate without any
payment or consideration by the Company.

 

5. Rights as a Shareholder.

 

(a) You shall not have any rights of a shareholder with respect to the shares of
Company Stock underlying the Restricted Stock Units unless and until the
Restricted Stock Units vest and are settled by the issuance of such shares of
Company Stock.

 

(b) Upon and following the settlement of the Restricted Stock Units, you shall
be the record owner of the shares of Company Stock underlying the Restricted
Stock Units unless and until such shares are sold or otherwise disposed of, and
as record owner shall be entitled to all rights of a shareholder of the Company
(including voting rights).

 

6. Settlement of Vested Restricted Stock Units. Subject to Section 10, promptly
after the vesting date the Company shall issue and deliver to you (or issue via
book entry) the number of shares of Company Stock equal to the number of Vested
Units and enter your name on the books of the Company as the shareholder of
record with respect to the shares of Company Stock issued to you.

 

7. No Right to Continued Employment. Neither the Plan nor this Agreement shall
confer upon you any right to continued employment by the Company nor shall it
interfere in any way with the right of the Company to terminate your employment
at any time.

 



2

 

 

8. Change in Capital Structure. If the number of outstanding shares of the
Company Stock is increased or decreased as a result of a subdivision or
consolidation of shares, the payment of a stock dividend, stock split, or any
other change in the capitalization effective without receipt of consideration by
the Company, the number of Restricted Stock Units awarded under this Agreement
that have not vested shall be appropriately adjusted by the Company, whose
determination shall be binding.

 

9. Governing Law. This Agreement is governed by the laws of the Commonwealth of
Virginia.

 

10. Tax Liability and Withholding.

 

(a) You shall be required to pay to the Company, and the Company shall have the
right to deduct from any compensation paid to you pursuant to the Plan, the
amount of any required withholding taxes in respect of the Restricted Stock
Units and to take all such other action as the Company deems necessary to
satisfy all obligations for the payment of such withholding taxes. The Company
may permit you to satisfy any federal, state or local tax withholding obligation
by any of the following means, or by a combination of such means:

 

(i)tendering a cash payment;

 

(ii)authorizing the Company to withhold shares of Company Stock from the shares
of Company Stock otherwise issuable or deliverable to you as a result of the
vesting of the Restricted Stock Units; provided, however, that no shares of
Company Stock shall be withheld with a value exceeding the minimum amount of tax
required to be withheld by law; or

 

(iii)delivering to the Company previously owned and unencumbered shares of
Company Stock.

 

(b) Notwithstanding any action the Company takes with respect to any or all
income tax, payroll tax, or other tax-related withholding (“Tax-Related Items”),
the ultimate liability for all Tax-Related Items is and remains your
responsibility and the Company: (i) makes no representation or undertakings
regarding the treatment of any Tax-Related Items in connection with the grant,
vesting or settlement of the Restricted Stock Units or the subsequent sale of
any shares; and (ii) does not commit to structure the Restricted Stock Units to
reduce or eliminate your liability for Tax-Related Items.

 

11. Clawback. In accordance with Section 19 of the Plan, any shares of Company
Stock awarded to you in settlement of Restricted Stock Units are subject to
clawback as may be required by law, government regulation or stock exchange
listing requirement (or any policy adopted by the Company or any Affiliate
pursuant to any such law, government regulation or stock exchange listing
requirement). In addition, if the Company is required to prepare an accounting
restatement due to the material noncompliance of the Company with any financial
reporting requirement under applicable securities laws, the Committee in its
sole discretion may require you to surrender a portion or all of the shares of
Company Stock received in settlement for your Restricted Stock Units. The
Committee has the right to modify any Awards to you under the Plan should
repayment by you not occur.

 



3

 

 

12. Acceptance of Award. By signing below, you confirm your acceptance of the
Restricted Stock Unit Award and agreement to the terms and conditions set forth
in this Agreement, which, together with the terms of the Plan, shall become the
Company’s Restricted Stock Unit Award Agreement with you. You also agree to all
of the terms and conditions of the Plan. This Agreement will not be effective
until it is signed and returned.

 

13. Entire Agreement, Amendment. This Agreement constitutes the entire agreement
between the Company and you and shall be binding upon your legatees,
distributees, and personal representatives and the successors of the Company.
This Agreement may only be amended by a writing signed by both the Company and
you.

 

14. Compliance with Law. The issuance and transfer of shares of Company Stock
shall be subject to compliance by the Company and you with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange on which the Company’s shares of common stock
may be listed. No shares of Company Stock shall be issued or transferred unless
and until any then applicable requirements of state and federal laws and
regulatory agencies have been fully complied with to the satisfaction of the
Company and its counsel.

 

15. Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the President and Chief Executive
Officer of the Company at the Company’s principal corporate offices. Any notice
required to be delivered to you under this Agreement shall be in writing and
addressed to you at your address as shown in the records of the Company. Either
party may designate another address in writing (or by such other method approved
by the Company) from time to time.

 

16. Section 409A. This Agreement is intended to comply with Section 409A of the
Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by you on account of non-compliance with
Section 409A of the Code.

 

 

[Signatures appear on the following page.]

 



4

 






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

VILLAGE BANK AND TRUST FINANCIAL CORP.

 

 

 

By: _________________________

[Name]

[Title]

 

 

 

__________________________

[Name of Grantee]

 



5

 